PEREMPTORY WRIT OF MANDAMUS
In the name and by the authority of the State of Florida, to: Honorable Louie L. Wainwright, Director, Division of Corrections, State of Florida, Greetings:
Petition for Writ of Mandamus having been filed, Alternative Writ of Mandamus issued, and Return thereto having been filed.
It is ordered that the Division of Corrections recompute petitioner’s sentence in accordance with Brumit v. Wainwright, 290 So.2d 39 (Fla.1973), and Benyard v. Wainwright, 322 So.2d 473 (Fla.1975), and make known your full compliance with this writ on or before February 20, 1976.